 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut excluding all employees working in the radio and television, appli-ance, furniture, and floor covering workrooms and fur storage vaults,invoice clerks and other office clerical employees,14 cafeteria employees,nurse-photocopier, vehicle mechanics and their helpers, drivers andhelpers, electricians and carpenters and their helpers, watchmen,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]14 The partiesstipulated at the hearing that the secretary to Superintendent Kelly isan office clerical employeeDruwhit Metal Products Company; A.J.Architectural Prod-ucts; Fletcher Aviation Company; and A.J. Industries, Inc.andPaul Pershing.Case No. f1-CA-5359. June 23, 1965DECISION AND ORDEROn October 26, 1964, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that Druwhit MetalProducts Company, A.J. Architectural Products, Fletcher AviationCompany, and A.J. Industries, Inc., herein called the Respondent, hadengaged in certain unfair labor practices, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief.The General Counsel filed exceptions and an answer-ing brief, and the Charging Party filed a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistentherewith.The interrelationship of the Respondent Corporations is as follows:A.J. Industries, Inc., is a holding company which wholly owns,interalia,Druwhit Metal Products Company and Fletcher Aviation Com-pany.A.J. Architectural Products is a division of Fletcher Aviation.For several years prior to 1963, Druwhit produced, as part of its busi-ness, certain aluminum curtainwall products.Because the aluminum153NLRB No. 35. DRUWHIT METAL PRODUCTS COMPANY, ETC.347operations at Druwhit had been operating at a loss for several years,the board of directors of A.J. Industries voted, late in 1962, to permitFletcher to purchase the aluminum operation from Druwhit on theassumption that Fletcher could make the operation profitable becauseof its experience in the field.The Trial Examiner found that the Respondent violated Section8(a) (5) of the Act because it did not bargain with the Union 1 withregard to the sale of Druwhit's aluminum operation to Fletcher. Inmaking that finding, the Trial Examiner found that section 6 (A) ofthe contract between Druwhit and the Union did not constitute awaiver of the right to negotiate over the decision to sell the aluminumoperation, and on the further conclusion that the failure to negotiatewas apart of Druwhit's overall attempt to conceal the impending salefrom the Union.InAdor Corporation 2we found that section 6 (A) of the Union'scontract, a clause identical to that contained in the present case, effec-tively waived the Union's right to bargain over the decision to discon-tinue a phase of the Company's operation.As no obligation to bar-gain existed, the withholding of information concerning the impend-ing sale did not constitute a violation of Section 8(a) (5).For thereasons fully stated inAdor,we conclude that the Respondent here didnot violate Section 8(a) (5) by its failure to bargain with the Unionor by its withholding of information from the Union concerning thesale .,3The Trial Examiner also found that the Respondent violated Sec-tion 8(a) (3) because it failed to inform the Union of the impendingsale, and the sale was motivated, at least in part, by its desire to avoidemploying members of the Union at Fletcher.We have already foundthat Druwhit was under no obligation to bargain with the Unionabout the sale.We further find that the evidence does not support thefinding that the sale was, in part, discriminatorily motivated.Prior to the sale, Derlachter, vice president of Fletcher, met withthe representatives of the AIW,4 the labor organization representingFletcher's employees.At that meeting, Derlachter told the AIW rep-resentatives of the impending purchase of Druwhit's aluminum opera-tions by Fletcher.He also told them that he did not want two unionsat Fletcher, and that he had been advised that the way to avoid thatsituation was not to hire any Druwhit employees at Fletcher.TheI Shopmen'sLocal Union No 509,International Association of Bridge,Structural andOrnamental IronWorkers, APL-CIO, the representative of the employees at Druwhit21,50 NLRB 1658'In view of our rejection of the Trial Examiner's findings that the Respondent violatedSection 8(a) (5), we deem it unnecessary to decide or pass on the Trial Examiner's sub-sidiary finding that an appropriate unit consisted of certain employees of Druwhit andArchitectural4Amalgamated Local No. 990,InternationalUnion of Allied Industrial Workers ofAmerica, AFL-CIO, herein called AIW 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement made by Derlachter to AIW representatives at Fletcher,and Fletcher's subsequent refusal to hire former Druwhit employees,do not, however, justify the conclusion that Druwhit's decision to sellits aluminum operations to Fletcher was discriminatorily motivated.To the contrary, the record shows that the aluminum operation wasunprofitable and was a prime factor in Druwhit's unhealthy financialposition prior to the sale. In view of the undisputed fact that economicmotivation for the sale existed, and the satisfactory bargaining rela-tionship which had existed and exists today between the Union andDruwhit, we cannot agree that the sale of the aluminum operation wasin any degree discriminatorily motivated.However, as noted previously, Derlachter did in fact state thatFletcher could "avoid the problem" of two unions by not hiring anyformer Druwhit employees.For such employees, Jackson, Scrima,Rivers, and Tafoya, did apply for employment at Fletcher within aweek of their termination by Druwhit and were refused employment.The record indicates that at the time he interviewed them, Cordell,Fletcher's personnel manager, was aware that Jackson and Scrimawere former Druwhit employees, and in fact, had been good workersat Druwhit.5Notwithstanding the fact that the four applied the sameweek that the aluminum operation was being set up at Fletcher, and asformer Druwhit employees had experience in the aluminum operation,Cordell nevertheless did not hire them although commenting on theirprior employment at Druwhit.However, he did thereafter hire some29 employees between that time and June 1963. In view of their timelyapplications, their past experience. Cordell's awareness of their workrecords, and their prior affiliation with the Union, the hiring of 29 newemployees subsequent to their application, and Derlachter's earlierstatement concerning the advisability of not hiring former Druwhitemployees to avoid having two unions, we conclude that Jackson,Scrima, Rivers, and Tafoya were denied employment at Fletcherbecause of their membership in the Union at Druwhit.Three former Druwhit employees, Pershing, Perea, and Saavedra,filed written applications for employment at Fletcher some monthsafter their termination at Druwhit. The applications were filed despitethe fact that they were told by the receptionist at the Fletcher officethat no jobs were available and the company was not accepting appli-cations.As a consequence, they were not interviewed by Cordell. Therecord indicates that approximately 2,500 applications for employ-ment were made to Fletcher from January to June 1963. In view ofthese facts, it appears that these three former Druwhit employees werenot hired for nondiscriminatory considerations; namely, Fletcher was5 The record does not indicate the work performance of Rivers and TafoyaAs theywere terminated with the entire complement of employees when the sale was made, theirwork performance was presumably satisfactory DRUWHIT METAL PRODUCTS COMPANY, ETC.349not accepting applications at that time because of the huge number ofapplicants who preceded them.Therefore, Cordell, who did the hir-ing, had no occasion to implement the Company's discriminatory hir-ing policy as to them.Ten of the seventeen former Druwhit employees did not apply toFletcher for employment at any time.While it is probable that hadthese 10 applied shortly after their termination at Druwhit they wouldhave been discriminatorily denied employment, there is nothing in therecord to indicate they had any interest in being employed at Fletcheror that they did not apply because they were aware of any discrimina-tory hiring policy. It would be inequitable, therefore, to require eitherreinstatement or backpay for such employees absent evidence theywere available and did in fact attempt to secure employment atFletcher.THE REMEDYHaving found that the Respondent violated Section 8(a) (3) and(1) of the Act by refusing to hire Jackson, Scrima, Rivers, and Tafoyabecause of their union affiliation, we will order that they be givenemployment at Fletcher Aviation and that they be made whole for thelosses suffered by them as a result of the Respondent's discriminatoryactions.Backpay is to be computed and paid in accordance with theformula set forth in F.W. Woolworth Company,90 NLRB 289,together thereon at the rate of 6 percent per annum, as set forth inIsis Plumbing c0 Heating Co.,138 NLRB 716. As the record does notestablish the exact dates such employees would have been hired absentthe discrimination against them, such determination will be left tocompliance proceedings.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatthe Respondent, Druwhit Metal Products Company, A.J. Architec-tural Products, Fletcher Aviation Company, and A.J. Industries, Inc.,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to employ any person making full and proper appli-cation for employment because of such person's affiliation, or formeraffiliation, with Druwhit Metal Products and Shopmen's Local UnionNo. 509, International Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO.(b) In any like or related manner interfering with, restraining, orcoercing its employees or prospective employees in the exercise of theirrights to self-organization, to form labor organizations, to join or assistShopmen's Local Union No. 509, International Association of Bridge, 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDStructural and Ornamental Iron Workers, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from engaging in any such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Manage-nlent Reporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate thepolicies of the Act:(a)Offer to Robert J. Jackson, Frank Scrima, Robert Rivers, andRay Tafoya employment at Fletcher Aviation Company at a wagescale and with the same seniority and other rights as if they had beenhired by Fletcher after they made application for employment, andmake each of them whole as provided for in the section of this Deci-sion entitled "The Remedy."(b)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to employment uponapplication in accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all employment records, socialsecurity payment records, payroll records, and other records in theirrespective possessions necessary, or useful, to determine the amountof backpay due and the rights of employment under the terms of thisOrder.(d)Post at the plants of Druwhit Metal Products Company andFletcher Aviation Company copies of the attached notice marked"Appendix.`* 6Copies of said notice, to be furnished by the RegionalDirector for Region 21, shall, after being duly signed by their respec-tive authorized agents, be posted immediately upon receipt thereof,and be maintained by them for 60 consecutive days thereafter, in con-spicuous places in their respective plants where notices to their employ-ees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(e)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order " DRUWHIT METAL PRODUCTS COMPANY, ETC.351IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges violations of Section 8(a) (5), (3), and (1) not found herein.MEMBER BROWN, dissenting in part :I dissent from my colleagues' failure to find a violation of the Actin the discharge of the 17 Druwhit employees.As found by the Trial Examiner and my colleagues, Druwhit andFletcher, together with A.J., are a single employer in this case.Ata meeting of A.J.'s board of directors, a plan suggested by Derlachter,a vice president of A.J. and Druwhit and the operating head ofFletcher, was approved calling for the acquisition by Fletcher of Dru-whit's aluminum operation.This plan was executed by the partiesinvolved and Druwhit's aluminum operation was moved to premisesleased by Fletcher to house it.Upon transfer, 17 employees employedby Druwhit in its aluminum operation were discharged; their workwas assigned to others.The reason for the discharge of these employ-ees is to be found in the following testimony, reported in the TrialExaminer's Decision, of a conversation between Fletcher officials andrepresentatives of the union representing Fletcher employees : 7A. Todd Derlachter, stating that they were looking down theroad for future business and that they had purchased the alumi-num division of Druwhit, and that they had leased two buildingson Potrero . ...He says, "Now this is the problem, this coin-pany that we purchased has a union and we sure as hell don't wanttwo unions," and like I said before, I said, "Well, I thought youwere going to say you didn't want any union."He said, "No, we have had legal advice; we find that we can getaway from this problem by completely dismissing all the employ-ees; not hiring any of them."These facts make it plain that, upon a centrally directed rearrange-ment of operations between divisions of a company agreed to by allconcerned, it was deemed advisable, for reasons which cannot justifythe action, to discharge 17 employees because of their union affiliation.This is a clear violation of Section 8 (a) (3) of the Act.7Druwhit's employees were represented by a different unionAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT refuse to employ any person making full andproper application for employment because of such person's affili- 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDation, or former affiliation, with Druwhit Metal Products andShopmen's Local Union No. 509, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO.WE WILL offer to Robert J. Jackson, Frank Scrima, RobertRovers, and Ray Tafoya employment at Fletcher Aviation Com-pany at a Wage scale and with the same seniority and other rightsas if they had been hired by Fletcher Aviation after they madeapplication for employment.WE WILL make Whole Robert J. Jackson, Frank Scrima, RobertRivers, and Ray Tafoya for the discrimination practiced againstthem by our refusal to employ them at Fletcher AviationCompany.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees or prospective employees in theexercise of the right to self-organization, to form labor organiza-tions, to join or assist Shopmen's Local No. 509, InternationalAssociation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in any other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.DRUWIIIT METAL PRODUCTSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)A.J. ARCHITECTURAL PRODUCTS,Employer.Dated----------------By-------------------------------------(Representative)(Title)FLETCHER AVIATIONCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)A.J. INDUSTRIES. INC.,Employer.Dated-----------------By-------------------------------------(Title) DRUWHIT METAL PRODUCTS COMPANY, ETC.353NoTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right toemployment upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, asamended, after their discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 849 South Broadway, Los Angeles, California, Tele-phone No. 688-5229.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges duly filed by Paul Pershing,' the General Counsel of the NationalLabor Relations Board, herein respectively called the General Counsel 2 and theBoard, through the Regional Director for Region 21 (Los Angeles,California),issued an amended complaint,dated January 22, 1964,3 against Druwhit Metal Prod-uctsCompany, herein called Druwhit, A.J. Architectural Products, herein calledArchitectural, Fletcher Aviation Company, herein called Fletcher, and A.J Industries,herein calledA.J.,alleging that Respondent4has engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(1),(3), and (5) and Section 2(6) and (7) of the National Labor Relations Act, asamended from time to time,61 Stat. 136,herein calledthe Act.Copies ofthe charges,the complaints,and notices of hearing were duly servedupon Respondents and copies of the complaints and notices of hearing were dulyserved upon Pershing.Specificially,the amended complaint, as amended at the hearing,allegesthat(1)On or about August 1, 1961, Druwhit and Shopmen's Local Union No 509, Interna-tional Association of Bridge, Structural and Ornamental Workers, AFL-CIO, hereincalled the Union,entered into a union-shop collective-bargaining agreement cover-ing the employees of Druwhit in a certain appropriate unit; (2)said agreement wasto be effective until May 31,1963,(3) at all times material the Union was, and stillis, the duly selected and designated collective-bargaining representative of Druwhit'semployees covered by the aforesaid agreement;(4) since on or about January 28,1963, the Union has been requesting Respondent to bargain collectively with it asthe exclusive collective-bargaining representative of all the employees in the appro-priate unit(including Architectural'smaintenance and production employees) withrespect to rates of pay,wages,hours of employment,and other conditions of employ-ment;(5) in January 1963, A.J.,without prior notice to or consultation with theUnion, transferred the assets of Druwhit's aluminum operations to Fletcher; (6) inJanuary 1963,without prior notice to or consultation with the Union,Respondentorganized Architectural as an operating division and transferred the aforementionedDruwhit aluminum production assets from Fletcher to Architectural;(7) in January1963, as a result of the above-referred-to transfer, Druwhit, without prior notice toor consultation with the Union,ceased its aluminum operations;(8) on or aboutJanuary 28,1963,Respondent,without prior notice to or consultation with theUnion and in order to avoid its obligation under aforesaid Druwhit-Union collective-1The original charge was duly filed on May 22,1963,the first amended charge wasduly filed on September 24, 1963,and the second amended charge was duly filed onDecember 19, 19632This term specifically includes counsel for the General Counsel appearing at thehearing.3The original complaint,which was received in evidence as General Counsel'sExhibitNo. 1(e),is dated October 7, 1963Conjointly Druwhit. Architectural, Fletcher, and A Jare hereincalledRespondent79 6-02 7-6 G-v o f 15 3-2 4 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining contract, discharged 17 named employees of Druwhit, all of whom werewithin the unit described in said Druwhit-Union contract, (9) since the discharge ofthe said 17 named employees Respondent has refused to reinstate them at eitherDruwhit or Architectural because of their membership in the Union; and (10) sinceon or about January 28, 1963, Respondent has refused to recognize the Union or tobargain collectively with it as the exclusive collective-bargaining representative of allArchitectural production and maintenance employees.On January 31, 1964, Respondent duly filed an answer to the amended complaint,denying the commission of the unfair labor practices alleged. 5Pursuant to due notice, a hearing was held at Los Angeles, California, betweenFebruary 10 and 20, 1964, before Trial Examiner Howard Myers.All parties wererepresented by counsel and participated in the hearing.Full and complete oppor-tunity was afforded the parties to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, to argue orally on the record at the con-clusion of the taking of the evidence, and to file briefs on or before March 13, 1964.6Each party filed a brief. Said briefs have been carefully considered.At the conclusion of the taking of the evidence, Respondent's counsel renewed thevarious motions to dismiss the amended complaint which they had made at the begin-ning of the hearing and at the close of the General Counsel's case-in-chief.Decisionson said motions were reserved.The motions are now disposed of in accordance withthe findings, conclusions, and recommendations hereinafter set forth.?Upon the entire record in the case and from my observation of the witnesses, Imake the following-FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSA.J , a West Virginia corporation, is a holding company doing business through itsvarious subsidiaries and divisions which are engaged in, among other things, thefabrication, manufacture, and sale of aluminum, steel, and airplane components.A.J.'s officers and directors are, and during all times material were, C. J. Ver Halen,Jr., president and director; Edward J. Sargent, vice president and director; Robert CHill, vice president and director; George T. Fox, vice president and director; ToddDerlachter, a vice president; 8 and J. J. Brandlin, secretary and director.Fletcher, which prior to April 1, 1963, was known as Fletcher Aviation Companybut since said date is known as Sargent-Fletcher Company, is a division of A J. andis engaged in the manufacture and sale of aviation components.During 1963 Fletcherperformed services valued in excess of $7 million for the United States Air Force,United States Navy, and the United States Corps of Engineers.During the 12-month period immediately preceding October 7, 1963, (the date ofthe issuance of the original complaint herein), Fletcher shipped from its Californiaplant finished products valued in excess of $50,000 to points located outside the Stateof California.Todd Derlachter, a vice president of A J. and also of Druwhit, is Fletcher's operat-ing head and, as such, reports directly to Ver Halen, president of A.J.c Respondent's answer to the original complaint was duly filed on October 30,1963, andwas received in evidence as General Counsel's ExhibitNo. 10).OAt the request of Respondent'scounsel the time to file briefs was extended toApril 10, 1964.7After the close of the hearing, the General Counsel filed a motion to correct certaininaccuracies appearing in the stenographic transcript of the hearing.The motion ishereby granted and the motion papers,copies of which have been duly served upon Re-spondent's counsel and upon counsel for the Charging Party, are received in evidence asTrial Examiner's Exhibit No. 1.On March 4,1964, the General Counsel filed a stipulation signed by counsel for eachparty wherein the parties stipulated that the General Counsel may withdraw the photostatcopy ofthe union membership book of Robert Carroll Jackson,Jr.which was receivedin evidence as General Counsel'sExhibit No. 19 and substituted In lieu thereof a photo-stat copy of the union membership book of Robert JacksonThe stipulation also pro-vided that the General Counsel may withdraw the union membership book of AlejandroMarquez Trujillo,which was received in evidence as General Counsel'sExhibit No 27and substitute in lieu thereof a photostat copy of the union membership book of D. STrujillo.The stipulation is hereby approveds Although officiallynot an electedvice piesident ofA J , Derlachter assumed thattitle for business reasons. DRUWHIT METAL PRODUCTS COMPANY, ETC.355Druwhit,a Nevada corporation,isa wholly owned subsidiary of A.J , and isengaged in the manufacture and sale of metal sash and other steel products.At alltimes material Druwhit has been under the management of Glenn G. Whitaker, anA.J. employee.Whitaker was appointed general manager of Druwhit by Ver Halenand reports directly to Ver Halen.Druwhit's officers and board of directors are, and at all times material were:Ver Halen,president and director;Wendell Fletcher,vice president and director,J. J. Brandlin,secretary and director;Derlachter,vice president,treasurer,and direc-tor, Joseph Malone, assistant treasurer and director;Sargent, a director;and Hill,a director.During the 12-month period immediately preceding the issuance of the originalcomplaint herein, Druwhit shipped finished products valued in excess of$50,000 fromitsLos Angeles,California,plant to points located outside the State of California.Architectural was establishedby A.J.in January 1963 for the sole purpose of con-ducting certain aluminum operations then being performed by Druwhit.Derlachteris,and during all times material has been,Architectural'soperating head.HowardCordell,Fletcher's personnel manager, is,and during all times material has been,responsible for the hiring of Architectural's employees.Architectural's top mana-gerial personnel reports, through Fletcher,toA.J.In addition,Architectural's topsupervisory staff is composed of the same persons who were Druwhit's top supervisorsat the time Architectural was formed.Ver Halen,the president of A J.and of each of the above-named subsidiaries,appoints the managerial personnel of each subsidiary,and these persons reportdirectly to him. In addition,Ver Halen,on behalf of Druwhit, signed the aforemen-tioned 1961-63 Druwhit-Union collective-bargaining contract and Derlachter, vicepresident of both A.J. and Druwhit, signed,on behalf of Fletcher, a collective-bar-gaining agreement,dated May 11, 1962, between Fletcher and Amalgamated LocalNo 990, International Union of Allied Industrial Workers of America,AFL-CIO,herein called AIW.Upon the basis of the above facts, I find that Druwhit, A.J.,Fletcher, and Archi-tectural constitute a single integrated business enterprise and, as such,it is, for thepurpose of this proceeding,a single employer within the meaning of the ActI further find, in line with established Board authority,that Respondent is engagedin, and during all times material has been engaged in,a business affecting commercewithin the meaning of Section 2(6) and(7) of the Act,and that its business opera-tions meet the standards fixed by the Board for the assertion of jurisdiction.II.THE LABOR ORGANIZATIONS INVOLVEDThe Union and AIW are labor organizations admitting to membership employeesof the RespondentA. Prefatory statementThe amended complaint,as amended at the hearing, alleges,the answer to theamended complaint, as amended,denies, and upon the entire record in the caseI find that all production and maintenance employees of Druwhit and Architecturalengaged in the fabrication of iron, steel,and metal products;or in maintenance workin or about the Los Angeles, California plants of Druwhit and Architectural,exclud-ing office and clerical employees,draftsmen,engineering employees,employeesengaged in erection,installation,or construction work, watchmen,guards, and super-visors as defined in the Act, at all times material constituted,and now constitute, aunit appropriate for the purposes of collective bargaining,within the meaning ofSection 9(b) of the Act, with respect to grievances,labor disputes,rates of pay,wages, hours of employment,and other conditions of employment.I further findthat said unit insures to said employees the full benefit of their right to self-organiza-tion, to collective bargaining,and otherwise effectuates the policies of the Act.Uncontroverted credited evidence clearly establishes that at all times material theUnion was, and still is, the exclusive collective-bargaining representative of themajority of the employees in the unit hereinabove found appropriate.Accordingly,pursuant to Section 9(a) of the Act,the Union was at all times material,and still is,the exclusive collective-bargaining representative of all the employees in said appro-priate unit for the purposes of collective bargaining with respect to grievances, labordisputes,ratesof pay,wages, hours of employment, and other conditions ofemployment. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The pertinent facts9For the alleged reason that Druwhit's aluminum operations had been for a longtime financially unprofitable, Ver Halen, in the fall of 1962, asked Derlachter tofind some solution whereby Druwhit could rectify this unhealthy financial condition.Derlachter suggested to Ver Halen that Fletcher purchase the aluminum portion ofDruwhit because of Fletcher's "know-how" of fabricating aluminum.In either November or December 1962, the board of directors of A J. approvedDerlachter's suggestion, referred to immediately above, and Ver Halen then notifiedDerlachter, by letter, that the board of directors of A.J. had approved the acquisitionby Fletcher of Druwhifs aluminum operations.Early in January 1963 10 Derlachter, after informing Dave Carey, Druwhit's salesmanager, Glenn Whitaker, Druwhit's general manager, and Clayton Blum, Fletcher'streasurer, of A.J 's decision to have Fletcher purchase Druwhit's aluminum opera-tions, the four of them decided that, to quote from Derlachter's testimony, "the equip-ment would be moved with the least possible waste of time and money, preferablyover a week-end to a location which we had leased in the meantime; and that wehoped to, we targeted the date of February 1st" to complete the moveEither over the weekend of January 19 and 20 or over the weekend of January 26and 27, all the tools, equipment, inventory, and everything else necessary for fabri-cating Druwhit's aluminum was moved, under the supervision of Lawrence McHenry,Fletcher's control manager, to the recently leased Fletcher premises.1'In the latter part of December 1962 or early in January 1963, Derlachter andHoward Cordell, Fletcher's personnel manager, met in Fletcher's conference roomwith George Grisham, the secretary-treasurer of AIW, the statutory representative ofallFletcher's employees in the unit found by the Board to be appropriate, and fourmembers of the AIW bargaining committee.12Regarding the meeting referred to immediately above, Martin credibly testified,under questioning by Respondent's counsel, as follows:Q. Tell me what happened at the meetingThe meeting took place, you said,in the conference room at Fletcher.Now give me the sequence of events.You seem to remember the times and the events pretty well.A. He started out-Q.Who is "he"?A Todd Derlachter, stating that they were looking down the road for futurebusiness and that they had purchased the aluminum division of Druwhit, and thatthey had leased two buildings on Potrero, and I believe it was a six-months leaseand then after that, if they didn't have facilities built on the present property thatit is now on, over at Fletcher Aviation, that they were going to lease the propertyon a month-to-month basis.He says, "Now this is the problem, this company that we purchased has aunion and we sure as hell don't want two unions," and like I said before, I said,"Well, I thought you were going to say you didn't want any union "He said, "No, we have had legal advice, we find that we can get away from thisproblem by completely dismissing all the employees; not hiring any of them "In fact, he did mention that they were going to bring just three employeesand-9 In the light of my observation of the conduct and deportment at the hearing of all thepersons who testified herein, and after a very careful scrutiny of the entire record, allofwhich has been carefully read and parts of which have been reread and recheckedseveral times, and being mindful of the contentions of the parties with respect to thecredibility problems here involved, of the fact that in many instances testimony wasgiven regarding events which took place many months prior to the opening of the hear-ing, and of the fact that very strong feelings have been generated by the circumstancesof this case, coupled with the fact that it would unnecessarily protract this Decision tosummarize all the testimony or to spell out fully the confusion and inconsistencies therein,the following is a composite picture of all the factual issues involved and the conclusionsbased thereonThe parties may be assured that in reaching all solutions, findings, andconclusions herein, the record as a whole has been carefully considered; relevant caseshave been studied ; and each contention advanced has been weighed, even though notspecifically discussed10Unless otherwise noted, all dates hereinafter mentioned refer to 1963.11Prior to the so-called "big move" some inventory and small tools were moved to theaforesaid location12 Robert Blockburger, Robert Klein, Richard Martin, William Armstrong DRUWHIT METAL PRODUCTS COMPANY, ETC.357Q. Did he name them?A. I don't believe he did at that time.He said just by occupation, I believe.Q. How did he describe them?A. An engineer, and a draftsman and the plant superintendent, I think he said.Q.Anything else?A. No.Q.What happened, everybody just got up and walked out of the room?A. No. He said both parties would have to lean toward trying to resolve thewages; that they couldn't afford to pay the wages that were presently being paidat Druwhit and couldn't afford to pay the wages that were being paid at FletcheiAviation.Then he said after they got rolling we would sit down and discuss the wages.Q. Did you say anything else?A. No.13Although, as found above, Derlachter had notified the bargaining committee andthe secretary-treasurer of AIW, in late December 1962 or early January 1963, thatFletcher would acquire Druwhit's aluminum operations, it was not until Thursday,January 24, that Respondent informed Druwhit employees of the impending changeOn that date Druwhit's General Manager Whitaker posted the following notice on theplant's bulletin board:NOTICEDruwhit Metal Products Company regrets to advise you that, after the closeof business Monday, January 28, 1963, it will no longer engage in the fabricationof aluminum products.Therefore, it is necessary to terminate those employeesconnected with this operation. Such termination will be effective at the close ofbusinessMonday, January 28, 1963.Druwhit Metal Products will, however,continue to fabricate steel products as it has in the past and employees engaged inthis operation will not be affected by this termination notice.Under date of January 24 Whitaker sent the Union a copy of the notice referred toin the preceding paragraphThis notice, which was the first and only notificationRespondent gave the Union of its decision to discontinue Druwhit's aluminum opera-tions, was received by the Union on Monday, January 28, the day Respondent termi-nated the 17 persons then employed in Druwhit's aluminum fabrication department.Robert J. Jackson credibly testified thatHe was first employed by Druwhit inMay 1960, and at the time of his termination by Druwhit he was a member of Local509, on January 22, because he had heard certain rumors in the plant that theDruwhit aluminum operations were going to be transferred to Fletcher, he spoke toMarvin Budgett, a Druwhit foreman. and asked Budgett whether the Fletcher peoplewere going to hire men upon the acquisition by Fletcher of Druwhit's aluminumoperations; Budgett advised him to go to Fletcher and apply there for a job; the firsttime he actually knew that the Druwhit aluminum operations were to be terminatedwas when he read the notice on the bulletin board on January 24; on January 28he was terminated by Druwhit; on the afternoon of January 29 he, accompaniedby Robert Rivers and Roy Tafoys, two Druwhit aluminum fabrication departmentemployees, went to the employment office of Fletcher, they asked the young lady inFletcher's employment office for employment application forms; they filled out thei3Martin's testimony, in the main, is corroborated by the credited testimony of Block-burger, Klein, and ArmstrongDerlachter's and Cordell's versions of what was said andwhat occurred at this meeting are at great variance with that of the four named com-mittee membersWhen questioned by Respondent's counsel regarding the statements thefour named committee members testified that Derlachter made at the aforementionedmeeting, Grisham repeatedly replied, "I did not hear him say that." In view of thefact that -Martin, Blockburger, Klein, and Armstrong each impressed me as being aperson who is careful with the truth and meticulous in not enlarging his testimonybeyond his actual memory of what was said and what occurred, while, on the otherhand, Cordell, Derlachter, and Grisham each gave me the distinct impression that hewas studiously attempting to conform his testimony to what he believed to be to thebest interest of Respondent, I find that Martin's version of what was said and whatoccurred at the aforementioned meeting to be substantially in accord with the factsIn its brief, Respondent argued that Martin's testimony should be disregarded because"Martin was obviously a hostile witness who is presently engaged in a grievance pro-ceeding with Fletcher pertaining to his layoffHe is also the leader in a movement tooust [AIW] from the Fletcher plant."As found above, Martin impressed me asa truthful witness and hence his testimony is credited 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplications and handed them to the young lady who then advised them to have seatsand wait for Cordell to interview them; shortly thereafter the three of them werecalled into Cordell's office and, in their presence, Cordell examined their applications;Cordell then told them that he would let them know when Fletcher would commencehiring, and they thereupon left Cordell's officeJackson further credibly testified that.On May 7 he went to the newly leasedpremises of Fletcher and there spoke to William C. Williams 14 and to Budgett, 15 heasked Williams about securing a job and Williams replied that he, Williams, had anorder in with the employment office for experienced sashmen, and then advised him togo to the personnel manager and say that he, Williams, had sent him, he went to theFletcher employment office and saw the young lady there and informed her that hehad been sent by Williams to apply for a job; the young lady got out his applicationand asked him to sit down and wait for Cordell to come because he was not in theoffice at that time; when Cordell came, he was usheied into Cordell's office and afterCordell had examined his application for employment, remarked, to quote fromJackson's credible testimony, "Oh, you worked at Druwhit...Mr Williams hasno order for experienced sash men here and we have men laid off that we will haveto put back to work first", he left Cordell's office and returned to where Wilhanis wasworking, and told Williams what Cordell had said, that he, Williams, didn't have any"order for experienced sash men"; and Williams said, to further quote from Jackson'scredible testimony, "Well, I'll straighten it out,.you know that A.J Industriesand Fletcher owns [sic] Druwhit and they are having a little union trouble", 16Williams then asked him to leave his addiess and phone number, adding that hewould call him; and he did as Williams suggested and then left.Williams nevercalled Jackson nor was Jackson hired by Fletcher or rehired by Druwhit 17Frank Scrima credibly testified that*He first started to work at Druwhit in July1959, and he was terminated on January 28, during all his employment with Druwhithe was classified as steel straightener; the first time he knew he was to be terminatedwas when he read the notice of January 24, which was placed on Druwhit's bulletinboard; at the time of his termination on January 28, he was a union member; on orabout January 30 he went to Fletcher and saw Budgett who asked him whether hewanted to go to work; when he replied in the affirmative, Budgett told him to go toFletcher's personnel office and make application for employment, when he got toFletcher's personnel office, he informed the young lady that he wanted to make appli-cation for employment and that Budgett had sent him, after filling out the applicationform which the young lady had given him, she instructed him to wait there to beinterviewed; he was interviewed by Cordell who stated, after examining the applica-tion form and certain Fletcher files, that there were "older employees there that hadto be hired first before I was hired." adding, "I see you are a good worker."Nonethe-less, Scrima was not hired by Fletcher, nor was he rehired by Druwhit.Concluding FindingsIt is undisputed that the Union was during all times material the statutory collective-bargaining representative of the employees here involvedIt thus follows that anychange by Respondent in the terms and conditions of employment of these employeeswithout prior notice to, or consultation with, the Union constitutes a refusal to bar-gain within the meaning of Section 8(a) (5) and (1) of the Act.Respondent takes the position that the determination to sell the Druwhit aluminumoperations to Fletcher and to terminate the Druwhit aluminum operators was notviolative of the Act because (1) such acts and conduct were a matter of managerialprerogatives, (2) under the provisions of the contract between Druwhit and theUnion, Druwhit was privileged to unilaterally sell its business; and (3) the Union, if itfelt aggrieved by the aforesaid act and conduct, Druwhit should have invoked thegrievance procedure of the aforementioned bargaining agreement."Williams was the former production superintendent of Druwhit'saluminum opera-tions and when Druwhit ceased its aluminum operations,Williams was terminated.How-ever, on the following day Williams was hired by Fletcher as its production superintendentand he held that positionon May 7.la Budgett was a former foreman in Druwhit's aluminum fabrication department, andwas such on January 22,when Jackson spoke to him about the rumors that the aluminumoperations were to be acquired by Fletcher.At the time Jackson spoke to Williams andBudgett at the Fletcher plant, Budgett was shop foreman thereat.19Williams testified but he was not questioned about this incident17Neither Rivers nor Tafoya was hired by Fletcher nor was either rehired by Druwhit. DRUWHIT METAL PRODUCTS COMPANY, ETC.359As to (1), controlling law is basically as the Tenth Circuit pointed out inN.L.R.B.v.Brown-DunkinCompany,Inc.,287 F. 2d 17, regarding a case very similar to theinstant one;The contention i,- also made that the respondent did not deny the Union theright to bargain concerning the terms and conditions of employment in violationof Section 8(a) (5).The unassailed facts are, however, to the contrary.WhiletheUnion appears to have had some intimation of the impending Anderson-Rooney contract, it was not until the morning of the effective date of the contractthat the Union learned it had been consummated.And this information wasobtained through the employees, not the employer.Under no stretch of theimagination can it be said that these circumstances gave the Union a fair oppor-tunity to bargain with respondent about not subcontiacting the work, of withAnderson-Rooney concerningthe conditions of the newemployment.This isnot to say that the Union must first approve before an employer may contractout work, but it is to say that reasonable notice and a chance to bargain mustbe afforded before an employer enters into a contractaffectingthe hire or tenureof the Union workers' employment.This is so because "Such unilateral actionminimizes the influence of organized bargaining. It interferes with the right ofself-organization by emphasizing to the employees that there is no necessity fora collective bargaining agent."May Dept. Stores v. N.L.R.B.,326 U.S. 376,385.See alsoN.L.R.B. v. Crompton-Highland Mills,337 U.S. 217;N L R.B.v. Bur ton-Dixie Coi p.,210 F. 2d 199.As to (2), I am not unmindful of the fact that a laboiorganizationmay waive thestatutory rights granted to it and to the employeesitrepresents,but the Board hassaid that it will not lightly infer such a waiver.The waiver, the Board said, must bein clear and unmistakable terms.TideWater Associated Oil Company,85 NLRB1096;Hekman Furniture Company,101 NLRB 631.The management prerogative provision of the contract between Druwhit and theUnion,in existenceand in full force and effect at the time of the sale of the Druwhit'saluminum operations to Fletcher,ls does not spell out a waiver of negotiations overRespondent's decision to sell and transfer to Fletcher Druwhit's aluminum operations.The record is very clear that Fletcher's aluminum fabricating employees now performthe same work which was performed by Druwhit's 17 aluminum operators beforeJanuary 28.That this was merely a transfer of functions to Fletcher's employees isquite clear and the transfer was not altered or obscured by the elimination, whichaccompanied the transfer of the same functions presently performed by said Fletcheremployees and those which were previously performed by Druwhit's 17 employees.It by some legal legerdemain one chooses to call thistransferthe right to "abolish orchange existing jobs" under the terms of the collective-bargaining agreement betweenDruwhit and the Union, or a right to "decrease the number of jobs, change materials,processes, products, equipment and operation," as provided for by section 6(A) ofthe agreement, the fact remains that the Druwhit fabrication operations weie merelytransferred from one A.J. subsidiary to another A.J subsidiary and the transfer wasmade in part, at least, for reasons violative of the ActAccordingly, I find thatsection6(A) cannot be construed as a waiver over bargaining.TideWater Associated OilCompany, supra.Furthermore, the "managerial clause" of the contract does not clearly and unmis-takably waive bargaining about the application and implementation of the agreement.which is acontinuingduty.In other words, whether the Union waived its right tomake proposals and to negotiate on the general subject of the transfer of the alumi-num fabricating operations from Druwhit to Fletcherisnot herein issueWhat isin issue is the Union's right tonegotiate on the specific decision to transfer from onesubsidiary of A.J. to another subsidiary of A.J., and the above contract clause doesnot waive that right.18Section 5(A) reads as follows:The management of the Company's plant and the direction of its working forces, in-cluding the right to establish new jobs, abolish or change existing jobs, increase ordecreasethe number of jobs,change materials,processes,products,equipment andoperation shall be vested exclusively in the Company.Subject to the provisions ofthis agreement, the Company shall have the right to schedule and assign work to beperformed and the right to hire or rehire employees, promote, recall employees whoare laid off,demote, suspend,discipline or discharge for proper cause, transfer orlay off employees because of lack of work or other legitimate reasons, it being under-stood, however, the Company shall not discipline or discharge an employee exceptfor proper cause, or otherwise improperly discriminate against an employee 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to (3), th grievance procedure outlined in the above-referred-to contract doesnot constitute a waiver or bar of any sort.Hekman Furniture Company, supraThe grievance procedure and arbitration is not the proper forum in which to deter-mine what constitutes a waiver of rights established by the Act. Further, the process-ing of a grievance, after the fact, is not an adequate substitute for full and opennegotiations prior to the final decision and effectuation of the change. It is this factorof anticipatory negotiation that the Board emphasized inTown & Country11)andFibreboard20 decisions as being necessary for meaningful collective bargaining 21Furthermore, the credited evidence, as epitomized above, clearly disclosed thatRespondent made all available efforts to conceal from the Union the impending saleand transfer of Druwhit's aluminum fabricating operation to Fletcher and have thelatter's employees do the very work then being performed by Druwhit's employees.This finding becomes inescapable when consideration is given to the fact that afterA.J.'s board of directors had approved the plan of transferring the aluminum opera-tions of Druwhit to Fletcher and had instructed Derlachter to undertake the afore-said transfer, it met with the representatives of the labor organization which repre-sented the Fletcher employees and advised them of the move and also cautioned themnot to divulge the transfer to any of the Druwhit employees.At the same time Der-lachter informed the aforesaid labor organization representatives that he did not wantany of the employees of Druwhit in Fletcher's employ because that would mean thatFletcher would have to deal with two unions in its plant and that was what Fletcherdid not want to do. In fact, the Union was not advised by Respondent or by Druwhitthat Druwhit's aluminum operators would be discharged until the very day that thedischarges took place and the transfer of the aluminum operations from Druwhit toFletcher had been made, thus not affording the Union an opportunity to exeicise itsstatutory right of bargaining.I find that upon the entire record in the case, that Respondent did not bargain withtheUnion as the statutory representative of its employees in the appropriate unit.and thus has engaged in unfair labor practices within the meaning of Section 8(a) (5)of the Act. I further find that by the foregoing the Respondent has interfered with,restrained, and coerced Druwhit's employees in the exercise of rights guaranteedthem in Section 7 of the Act, within the meaning of Section 2(a)(1) thereofI also find that Respondent also acted in violation of Section 8(a)(3) of the Actby its failure to inform the Union of its intended sale and transfer of Druwhit's alum-inum operations to Fletcher and that said sale was motivated, at least in part, by itsdesire to avoid employing members of the Union at Fletcher.This conclusionbecomes inescapable when consideration is given to the fact that: (1) Derlachter,in the December or January meeting with the representatives of the labor organizationrepresenting Fletcher's employees, informed them that Fletcher would not hire anyemployees because he did not want two unions in the Fletcher plant: (2) whenJackson and Scrima applied to Fletcher for employment, they were denied employ-ment because they were former Druwhit employees; and (3) Rivers and Tafoya werealso refused employment because they were former employees of DruwhitRespondent contended at the hearing and in its brief that the amended complaint,as amended at the hearing, should be dismissed mainly on the ground that these pro-ceedings are barred by Section 10(b) of the Act, which provides that "no complaintshall issue based upon any unfair labor practice occurring more than six monthsprior to the filing of the charge with the Board and the service of a copy thereofupon the person against whom such charge is made." This contention is refuted byN L R.B v Fant Milling Company,360 U.S. 301.InFantthe Supreme Court, after noting that the purpose of a charge filed with theBoard "is merely to set in motion the machinery of an inquiry" (360 U S. at 307),held that the Board was not restricted "to the precise particularizations of a charge,"but could include in the complaint " `unfair labor practices which are related to thosealleged in the charge and which grow out of them while the proceeding is pendingbefore the Board.'V National Licorice Co v N L.R.B ,309 U S. 350, at 369 " TheCourt further pointed out inFantat 360 U S. 307 that inNational Licorice,"the"Town & Country Mfq Co., Inc,136 NLRB 1022, enfd, 316 F. 2d 846 (C A 5)25 FibreboardPaper Products Corp ,138 NLRB 550, enfdsub nom East Bay Union ofMachinists,etc. v.N L R B ,322 F. 2d 411 (CAD C ).'-1 See.Adams Dairy, Inc.,137 NLRB 815;Carl Rochetet al. d/b/a RentonNev'sRecord,136 NLRB 1294;American Manufacturing Company of Texas,139 NLRB 815Hawaii Meat Company, Ltd,139 NLRB 966,Esti Neidermanet al,d/b/a Star Baby Co,140 NLRB 678;Brown Transport Corp.,140 NLRB 954;National Food Stores, Inc.142NLRB 340;Northwestern Publishing Company,144 NLRB 1069;Royal Plating andPolishing Co., Inc.14S NLRB 545 DRUWHIT METAL PRODUCTS COMPANY, ETC.361unilateral wage increase was `of the same class of violations as those set up in thecharge.'The wage increase was `related to' the conduct alleged in the chargeand developed as one aspect of that conduct 'while the proceeding [was] pendingbefore the Board.' 11 22By the same reasoning, the General Counsel was justified in this case in includingin the complaint allegations of refusal to bargain.The original charge upon which the instant proceeding is based was served uponthe charged employers on May 22The charge alleges that Druwhit and "A and JArchitectural Industries" violated Section 8(a)(1) and (3) of the Act by Druwhrt'sdischarge of 16 named employees and their moving "machinery and raw materials tothe premises of A and J Architectural Industries, a related enterprise, for the purposeof avoiding further dealings with [the Union] and to rid themselves of employeeswho were members of said union." The charge also alleges that "By these and otheracts said Employers have interfered with, restrained and coerced their employees inthe rights guaranteed in Section 7 of the Act."On September 24 Pershing filed an amended charge, which was served uponRespondent the same day, and which (a) added A J. and Fletcher as chargedemployers, (b) correctly named Architectural; and (c) added an additional disciimi-natee.Other than these additions and changes, the allegations in both the originalcharge and the amended charge are identical.On October 7 the Regional Director issued a complaint, based upon the chargeand amended charge, alleging,inter alia,that Respondent discharged the 17 namedemployees "to avoid its obligation to bargain with the Union as the statutory col-lective bargaining representative of employees engaged in the operations transferredfrom Druwhit through Fletcher to Architectural "On December 9 Pershing filed a second amended charge, which was served uponRespondent the same day, alleging that Respondent violated Section 8(a)(1). (3),and (5) of the Act by (a) discharging the 17 named employees and moving "themachinery and raw materials to the premises of A J. Architectural Products, a relatedenterprise, for the purpose of avoiding further dealing with [the Union]," and (b) "atno time did the above-named Employer discuss either the proposed move or theactual move with the collective bargaining representative."Here there can be little doubt that the original charge which states that the chargedemployers discharged the named employees and moved machinery and raw materials"for the purpose of avoiding further dealings with [the Union]." in fact allegesa violation of Section 8(a)(5) as well as Section 8(a)(3) and (1) of the Act23Nor, in view of the close relationship among A. J., Druwhit, Fletcher, and Archi-tectural, as described above, is Respondent prejudiced by the subsequent inclusion ofA J. and Fletcher as party respondents 24I have given careful consideration to the other grounds advanced by Respondentfor a dismissal of the amended complaint, as amended, and find each and every oneof them to be without merit or substanceIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connectionwith the business operations of Respondent, as described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and such of them as have been found to constitute unfair {aboi prac-tices tend to lead to labor disputes burdening and obstructing commeice and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(5), (3), and(1) of the Act,I will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies of theAct.12Also seeN.L.R.B.v. Indiana&Michigan Electric Company,318 U S.9 ; Kansaslfill-ingCompany v.N.L.R B.,185 F. 2d 413 (C.A. 10) ;N.L.R B. v Jay Company, Inc227F. 2d 416 (C.A9) ; NLRB. v. Dimon Coil Company. Inc,201 F 2d 484 (CA2) ;N.L R B. v. Pecheur Lozenge Co, Inc,209 F 2d 393 (C.A 2).w Town & CountryMfg. Co, Inc. v. N.L.R.B.,supra;N.L R B v Jay Company, file,supra21Israel Taub,d/b/a Dove Floclling and ScreeningCo , 145 NLRB 682 362DECISIONSOF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent failed and refused to fulfill its statutory bargainingobligations within the meaning of Section 8(a)(5) and (1) of the Act when, withoutprior notice to, or consultation with, the Union, Druwhit contracted with Fletcherto have the latter perform the aluminum operations which Druwhit formerly per-formed, in violation of the Act, I will recommend that Respondent be ordered to bar-gain with the Union respecting such transaction.Having also found that Druwhit, on January 28, 1963, terminated 17 of its alumi-num fabricating employees without prior notice to, or consultation with, theirstatutory collective-bargaining representative, for the purpose of ridding itself of allunion members who worked in its aluminum fabricating department, I will recom-mend that Respondent and/or Druwhit be ordered and directed to take appropriatesteps to reinstate the aforementioned 17 Druwhit employees by resuming its aluminumfabricating operations at the Druwhit plant or by having Fletcher employ said 17persons at the same wages and under the same working conditions as when they wereinDruwhit's employ It will also be recommended that Respondent make the afore-said 17 employees whole for earnings lost by them as a result of the discriminationagainst themIt is important to note in this connection that an order reinstating theaforesaid 17 employees by Druwhit or their hiring by Fletcher and making them wholefor loss of earnings would be warranted on the basis of 8(a) (5) violations alone andwithout regard to 8(a)(3) violations.The termination of employment of the afore-said 17 men flows directly from Respondent's unilateral actions In order, therefore,to adapt the remedy to the situation which calls for redress and to give substance tothe remedial order to bargain. it is necessary to restore thestatus quo antewithoutwhich effective bargaining in behalf of the 17 employees here involved cannot be con-ducted.The broad remedial powers vested in the Board by the Act afford ampleauthority in the Board to order Respondent and/or Druwhit to reinstate said 17employees, or, in the alternative, to order Fletcher to hire these 17 persons at thesame pay and under the same working conditions they enjoyed while in Druwhit'semploy, where deprivation of employment status is a consequence of an 8(a)(5)violation.Backpay is to be computed and paid in accordance with the formula set forth inF.W. Woolworth Company,90 NLRB 289, together with interest thereon at therate of 6 percent per annum.Isis Plumbing&Heating Co,138 NLRB 716The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that in order to insure Respondent's employees of theirfull rights guaranteed them by the Act, it will be recommended that Respondentcease and desist from in any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization.On the basis of the foregoing findings of fact and upon the record as a whole. Imake the following:CONCLUSIONS OF LAW1.The Union and AIW are labor organizations within the meaning of Section2(5) of the Act.2.Druwhit Metal Products Company, A.J. Architectural Products, Fletcher Avia-tion Company, and A.J. Industries, Inc., are engaged in, and during all times materialwere engaged in, commerce within the meaning of Section 2(6) and (7) of the Act.3.All production and maintenance employees of Druwhit and Architecturalengaged in the fabrication of iron, steel, and metal products, or in maintenance workin or about Druwhit's and Architectural's plants located in Los Angeles, California,and vicinity; excluding office or clerical employees, draftsmen, engineering employees,employees engaged in erection, installation, or construction work, and watchmen,guards, or supervisors within the meaning of the Act, constitute, and at all timesmaterial constituted, a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material herein, the Union has represented a majority of Respond-ent's employees in the appropriate unit and by virtue of Section 9(a) of the Act hasbeen, and now is, the exclusive representative of all employees in said unit for thepurposes of collective bargaining with respect to grievances, labor disputes, rates ofpay, wages, hours of employment, and other terms and conditions of employment5By unilaterally discontinuing and transferring to Fletcher the Druwhit's alumi-num fabricating operations on January 28, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) and (5) of the Act6.By closing its aluminum fabricating operations and transferring that work toFletcher from Druwbit and by terminating the employment of Druwhit's 17 aluminumfabricating operators, all without prior notice to. or consultation with, the Union.Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (5) and (1) of the Act THE DIVIGARD BAKING COMPANY3637.By discriminatorily terminating the employment of Druwhit's 17 aluminumfabricating employees in the manner set forth above, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (3) and (1)of the Act.8. Inasmuch as Druwhit Metal Products Company, A.J. Architectural Products,Fletcher Aviation Company, and A.J. Industries,Inc., are, for the purposes of thiscase, a single employer,they are jointly and severally liable for the unfair laborpractices found.9. Inasmuch as the Druwhit Metal Products Company, A.J. Architectural Products,Fletcher Aviation Company, and A.J. Industries,Inc., business operations affect com-merce, the aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]The Divigard Baking CompanyandInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local677.Case No. 1-CA-4718. June 24, 1965DECISION AND ORDEROn March 30, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decisiontogether with a supporting brief, and the General Counsel filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.''We agree with the Trial Examiner's general conclusionthat theRespondentviolatedSection 8(a) (5) and(1) of the Actsince July 28, 1965,because it refusedto bargain withthe Union at that time when the Union, in fact,representeda majorityof its employees.In so finding,we rely particularly on the evidence which shows, as detailedin the TrialExaminer'sDecision,that,both prior and subsequent to the Union's request to bargain,the Respondent embarked on an intensive antiunion campaign by interferingwith andcoercing its employees to such an extent as to make a free election impossible.In thesecircumstances,we find that the Respondent was not motivated by a good-faith doubt ofthe Union'smajority status,but thatthe real reason it rejected the Union'sJuly 28request to bargain and insisted on a Boardelectionwas basedon a desireto gain timewithin which to undermine the Union's support.Joy Silk Mills,Inc. v.N.L.R.B.,185P. 2d 732, 741 (C.A.D.C.), cert.denied341 U.S. 914.153 NLRB No. 36.